EXHIBIT 10.4
ASSISTED LIVING CONCEPTS, INC.
SUMMARY OF DIRECTOR COMPENSATION
Effective with the first meeting occurring after May 3, 2010, directors who are
not employees of Assisted Living Concepts, Inc. are paid an annual retainer of
$15,000 per year, a fee of $2,500 for each Board or committee meeting they
attend, and $500 for each telephonic Board or committee meeting they attend. The
annual retainer for the Board Chairman is an additional $50,000 and the annual
retainer for the Vice Chairman is an additional $25,000. The annual retainer for
the chairs of the Audit Committee and the Compensation/Nomination/Governance
Committee is an additional $15,000 and the annual retainer for chair of the
Executive Committee is an additional $10,000. During 2010, each non-employee
director was granted 5,000 tandem stock options/stock appreciation rights that
become exercisable in one-third increments on the first, second and third
anniversaries of the May 3, 2010 approval date and which have an exercise price
of $33.13 per share. Similar grants were approved to each non-employee director
on May 5, 2008 of 4,000 tandem stock options/stock appreciation rights with an
exercise price of $32.10 per share and on April 30, 2009 of 4,000 tandem stock
options/stock appreciation rights with an exercise price of $16.54 per share.
Non-employee directors may receive yearly grants of additional stock-based
awards as determined by the full board of directors. Non-employee directors are
reimbursed for expenses incurred in connection with attending Board and
committee meetings. Directors who are also employees of Assisted Living
Concepts, Inc. receive no additional compensation for their service as
directors.

 

 